  Case 3:19-cr-00001-TJC-PDB Document 75 Filed 12/20/19 Page 1 of 4 PageID 807
                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

                                     CASE NO. 3:19-cr-00001-TJC-PDB

  UNITED STATES OF AMERICA,

  v.

  JOHN R. NETTLETON,
        Defendant.
_________________________________/

                         JOHN NETTLETON’S REVISED EXHIBIT LIST

          Defendant JOHN R. NETTLETON, by and through below counsel, hereby files the

  attached Exhibit List for trial.


  Submitted on Dec. 20, 2019, by

  s/ Daniel Schwarz                                     Colby Vokey
  Daniel Schwarz                                        Texas Bar No. 24043391
  FBN 84665                                             The Law Firm of Colby Vokey PC
  245 SE 1st Street, Suite 404                          6924 Spanky Branch Court
  Miami, FL 33131                                       Dallas, TX 75248
  Phone: 305-900-0481                                   Phone: 214-697-0274
  Fax: 305-503-6973                                     Fax: 214-594-9034
  Daniel@danielschwarzlaw.com                           Email: vokeylaw@colbyvokey.com

  Terence Lenamon
  Fla. Bar No. 970476
  Terence Lenamon P.A.
  245 SE 1st Street, Ste. 404
  Miami, FL 33131
  Phone: 305-373-9911
  Fax: 305-503-6973
  Email: terry@lenamonlaw.com


                                        CERTIFICATE OF SERVICE

           I hereby certify that on Dec. 20, 2019, a true and correct copy of the foregoing was
  electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
  parties.

                                          s/ Daniel Schwarz
                                          Daniel Schwarz
         Case 3:19-cr-00001-TJC-PDB Document 75 Filed 12/20/19 Page 2 of 4 PageID 808

                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                          JACKSONVILLE DIVISION

                                        CASE NO. 3:19-cr-00001-TJC-PDB

         UNITED STATES OF AMERICA,

         v.

       JOHN R. NETTLETON,
             Defendant.
     _________________________________/

                               JOHN NETTLETON’S REVISED EXHIBIT LIST

Def. #        Govt. #   Date Offered   Marked   Admitted Description

1                                                          Photograph of dock at Nettleton home, USDOJ Bates
                                                           450518
2                                                          Photograph of dock at Nettleton home, USDOJ Bates
                                                           450526
3                                                          Photograph of dock at Nettleton home, USDOJ Bates
                                                           450528
4                                                          Photograph of house/steps at Nettleton home, USDOJ
                                                           Bates 450540
5                                                          Photograph of Nettleton home, USDOJ Bates 450545

6                                                          Photograph of Nettleton home back/side USDOJ Bates
                                                           450546
7                                                          Photograph of Nettleton home walkway, USDOJ Bates
                                                           450549
8                                                          Photograph of Nettleton home back/side, USDOJ Bates
                                                           450550
9                                                          Photograph of Nettleton home gate, USDOJ Bates
                                                           450551
10                                                         Photograph of Nettleton home back/side, USDOJ Bates
                                                           450552
11                                                         Photograph of Nettleton home yard, USDOJ Bates
                                                           450554
12                                                         Photograph of Nettleton home yard, USDOJ Bates
                                                           450557
13                                                         Photograph of Nettleton home yard, USDOJ Bates
                                                           450559
14                                                         Photograph of Nettleton home yard/fence, USDOJ
                                                           Bates 450563
15                                                         Photograph of Nettleton home fence, USDOJ Bates
                                                           450569
                                                       1
     Case 3:19-cr-00001-TJC-PDB Document 75 Filed 12/20/19 Page 3 of 4 PageID 809
16                                            Photograph of Nettleton home side/open space, USDOJ
                                              Bates 450573
17                                            Photograph of Nettleton home, USDOJ Bates 450574

18                                            Photograph of Nettleton home porch, USDOJ Bates
                                              450603
19                                            Photograph Nettleton home living area, USDOJ Bates
                                              450604
20                                            Photograph of Nettleton home stairwell, USDOJ Bates
                                              450618
21                                            Photograph of Nettleton home entryway, USDOJ Bates
                                              450619
22                                            Photograph of Nettleton home office, USDOJ Bates
                                              450628
23                                            Photograph of Nettleton home office, USDOJ Bates
                                              450631
24                                            Photograph of Nettleton home office, USDOJ Bates
                                              450632
25                                            Photograph of Nettleton home living room, USDOJ
                                              Bates 450670
26                                            Photograph of Nettleton home living room, USDOJ
                                              Bates 450674
27                                            Photograph of Nettleton home living room, USDOJ
                                              Bates 450683
28                                            Photograph of Nettleton home dining area, USDOJ
                                              Bates 450684
29                                            Photograph of Nettleton home tv room, USDOJ Bates
                                              450685
30                                            Photograph of Nettleton home dining area, USDOJ
                                              Bates 450686
31                                            Photograph of Nettleton home doorway, USDOJ Bates
                                              450692
32                                            Photograph of Nettleton home seating area, USDOJ
                                              Bates 450695
33                                            Photograph of Nettleton home kitchen, USDOJ Bates
                                              450697
34                                            Photograph of Nettleton home hallway, USDOJ Bates
                                              450698
35                                            Photograph of Nettleton home kitchen, USDOJ Bates
                                              450702
36                                            Photograph of Nettleton home kitchen, USDOJ Bates
                                              450706
37                                            Photograph of Nettleton kitchen doorway, USDOJ
                                              Bates 450708
38                                            Photograph of Nettleton home kitchen, USDOJ Bates
                                              450710
39                                            Photograph of Nettleton home kitchen/seating area,
                                              USDOJ Bates 450713

                                          2
     Case 3:19-cr-00001-TJC-PDB Document 75 Filed 12/20/19 Page 4 of 4 PageID 810
40                                            Photograph of Nettleton home doorway, USDOJ Bates
                                              450715
41                                            Aerial map of Guantanamo Bay, USDOJ Bates 451134

42                                            Aerial map of Guantanamo Bay, USDOJ Bates 451135

43                                            Aerial map of Guantanamo Bay, USDOJ Bates 451136

44                                            Aerial map of Guantanamo Bay, USDOJ Bates 451137

45                                            Aerial map of Guantanamo Bay, USDOJ Bates 451138

46                                            Aerial map of Guantanamo Bay, USDOJ Bates 451139

47                                            Blood diagram, Nettleton home bar room, USDOJ Bates
                                              449700
48                                            Diagram, Nettleton home bar room, USDOJ Bates
                                              449703
49                                            Blood diagram, Nettleton dock, USDOJ Bates 449705

50                                            Diagram, Nettleton home hallway, USDOJ Bates
                                              449710
51                                            Blood diagram, Nettleton home hallway, USDOJ Bates
                                              449711
52                                            Diagram, Nettleton home kitchen, USDOJ Bates
                                              449716
53                                            Blood diagram, Nettleton home kitchen, USDOJ Bates
                                              449719
54                                            Blood diagram, Nettleton home master bath, USDOJ
                                              Bates 449721
55                                            Blood diagram, Nettleton home sitting room, USDOJ
                                              Bates 449723
56                                            Blood diagram, Nettleton home sitting room, USDOJ
                                              Bates 449725
57                                            Diagram, Nettleton whole home, USDOJ Bates 449728

58                                            Blood diagram, Nettleton whole home, USDOJ Bates
                                              449731




                                          3
